      Case 3:19-cv-00304-M Document 1 Filed 02/06/19             Page 1 of 14 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


ANTHONY CAIRNS,                                    )
                                                   )
                            Plaintiff,             )
                                                   )      CIVIL ACTION
vs.                                                )
                                                   )      FILE No.
COFFEE HOUSE CAFI MANAGEMENT,                      )
LLC and FONBERG REAL ESTATE                        )
INVESTMENTS, LTD.,                                 )
                                                   )
                            Defendants.            )

                                         COMPLAINT

        COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, COFFEE HOUSE CAFI MANAGEMENT, LLC and

FONBERG REAL ESTATE INVESTMENTS, LTD., pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28

C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as

follows:

                                         JURISDICTION

        1.    This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’,

COFFEE HOUSE CAFI MANAGEMENT, LLC and FONBERG REAL ESTATE

INVESTMENTS, LTD., failure to remove physical barriers to access and violations of Title III

of the ADA.

                                           PARTIES

        2.    Plaintiff, ANTHONY CAIRNS (hereinafter “Plaintiff”) is, and has been at all


                                              1
     Case 3:19-cv-00304-M Document 1 Filed 02/06/19                   Page 2 of 14 PageID 2


times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, COFFEE HOUSE CAFI MANAGEMENT, LLC (hereinafter

COFFEE HOUSE CAFI MANAGEMENT, LLC”), is a Texas limited liability company that

transacts business in the State of Texas and within this judicial district.

       8.      Defendant, COFFEE HOUSE CAFI MANAGEMENT, LLC, may be properly

served with process via its registered agent for service, to wit:             Corporate Administrative

Services, LLC, The Fairways I, 16250 Knoll Trail, Suite 107, Dallas, TX 75248.

       9.      Defendant, FONBERG REAL ESTATE INVESTMENTS, LTD. (hereinafter

“FONBERG REAL ESTATE INVESTMENTS, LTD.”), is a Texas limited company that

transacts business in the State of Texas and within this judicial district.



                                                  2
     Case 3:19-cv-00304-M Document 1 Filed 02/06/19                   Page 3 of 14 PageID 3


        10.    Defendant, FONBERG REAL ESTATE INVESTMENTS, LTD., may be

properly served with process via its registered agent for service, to wit: Peter D. Fonberg,

Registered Agent, 5452 Glen Lakes Drive, Suite 203, Dallas, TX 75231.

                                   FACTUAL ALLEGATIONS

        11.    On or about January, 2019, Plaintiff was a customer at “Coffee House Cafe,” a

business located at 6150 Frankford Rd., Dallas, TX 75252, referenced herein as the “Coffee

House Cafe.”

        12.    Plaintiff lives only five (5) miles from Coffee House Café and routinely travels in

that area.

        13.    Defendant, COFFEE HOUSE CAFI MANAGEMENT, LLC, is the lessee or sub-

lessee of the real property and improvements that are the subject of this action.

        14.    Defendant, FONBERG REAL ESTATE INVESTMENTS, LTD., is the owner or

co-owner of the real property and improvements that Coffee House Cafe is situated upon and

that is the subject of this action, referenced herein as the “Property.”

        15.    Plaintiff’s access to the business located at 6150 Frankford Rd., Dallas, TX

75252, Dallas County Property Appraiser’s parcel/identification number 2027416 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendants, COFFEE HOUSE CAFI MANAGEMENT, LLC and FONBERG REAL ESTATE

INVESTMENTS, LTD., are compelled to remove the physical barriers to access and correct the

ADA violations that exist at the Coffee House Cafe and the Property, including those set forth in

this Complaint.



                                                  3
     Case 3:19-cv-00304-M Document 1 Filed 02/06/19                  Page 4 of 14 PageID 4


       16.     Plaintiff has visited the Coffee House Cafe and the Property at least once before

as a customer and advocate for the disabled. Plaintiff intends on revisiting Coffee House Cafe

and the Property within six months or sooner, as soon as the barriers to access detailed in this

Complaint are removed and Coffee House Cafe and the Property are accessible again. The

purpose of the revisit is to be a regular customer, to determine if and when Coffee House Cafe

and the Property are made accessible and to maintain standing for this lawsuit for Advocacy

Purposes.

       17.     Plaintiff intends on revisiting Coffee House Cafe and the Property to purchase

goods and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose himself to the ongoing barriers to access and engage

in a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       18.     Plaintiff travelled to Coffee House Cafe and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Coffee House Cafe

and the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers

to access present at Coffee House Cafe and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;


                                                  4
     Case 3:19-cv-00304-M Document 1 Filed 02/06/19                 Page 5 of 14 PageID 5



       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and



                                                 5
     Case 3:19-cv-00304-M Document 1 Filed 02/06/19               Page 6 of 14 PageID 6


a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     Coffee House Cafe is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     Coffee House Cafe must be, but is not, in compliance with the ADA and

ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.      Plaintiff has attempted to, and has to the extent possible, accessed Coffee House

Cafe and the Property in his capacity as a customer of Coffee House Cafe and the Property and

as an independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Coffee House Cafe and the Property that preclude and/or limit his access to Coffee

House Cafe and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.



                                                6
     Case 3:19-cv-00304-M Document 1 Filed 02/06/19               Page 7 of 14 PageID 7


       31.     Plaintiff intends to visit Coffee House Cafe and the Property again in the very

near future as a customer and as an independent advocate for the disabled, in order to utilize all

of the goods, services, facilities, privileges, advantages and/or accommodations commonly

offered at Coffee House Cafe and the Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA violations that exist

at Coffee House Cafe and the Property that preclude and/or limit his access to Coffee House

Cafe and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       32.     Defendants, COFFEE HOUSE CAFI MANAGEMENT, LLC and FONBERG

REAL ESTATE INVESTMENTS, LTD., have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of Coffee House Cafe and the Property,

as prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       33.     Defendants, COFFEE HOUSE CAFI MANAGEMENT, LLC and FONBERG

REAL ESTATE INVESTMENTS, LTD., will continue to discriminate against Plaintiff and

others with disabilities unless and until Defendants, COFFEE HOUSE CAFI MANAGEMENT,

LLC and FONBERG REAL ESTATE INVESTMENTS, LTD., are compelled to remove all

physical barriers that exist at Coffee House Cafe and the Property, including those specifically

set forth herein, and make Coffee House Cafe and the Property accessible to and usable by

Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA



                                                 7
     Case 3:19-cv-00304-M Document 1 Filed 02/06/19                 Page 8 of 14 PageID 8


violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Coffee House Cafe and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of Coffee House Cafe and the

Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     The bar is lacking any portion of the counter that has a maximum height of 34

               (thirty-four) inches from the finished floor in violation of Section 902.3 of the

               2010 ADAAG standards, all portions of the bar exceed 34 (thirty-four) inches in

               height from the finished floor. This violation made it difficult for Plaintiff to

               enjoy the unique eating experience at the bar.

       (ii)    There is not at least 5% (five percent) of the bar area dining surfaces provided for

               consumption of food or drink which complies with Section 902.3 requiring the

               maximum height of the dining surface to be maximum 34 (thirty-four) inches

               above the finished floor in violation of Section 226.1 of the 2010 ADAAG

               standards.

       (iii)   Inside the Property, due to the presence of at least one step up with no nearby

               ramps, the Property lacks an accessible route connecting all accessible elements

               and features inside the Property in violation of Section 206.2.4 and 206.2.5 of the

               2010 ADAAG standards. This violation made it difficult for Plaintiff to access

               public features of the Property.

       (iv)    The landing at the top of the accessible ramp does not have 36 (thirty-six) inch

               clear space in violation of Section 406.4 of the 2010 ADAAG standards. This

               violation made it difficult and dangerous for Plaintiff to access the Property.



                                                  8
Case 3:19-cv-00304-M Document 1 Filed 02/06/19                  Page 9 of 14 PageID 9


  (v)      Leading from the accessible parking spaces, the ground surfaces of the turning

           space along the accessible route has slopes and cross-slopes exceeding 1:48 inch

           violation of section 304.2 of the 2010 ADAAG standards.

  (vi)     Leading from the accessible parking spaces, the size of the turning space does not

           comply with either section 304.3.1 or 304.3.2 of the 2010 ADAAG Standards

           because there is not a circular turning space with a minimum diameter of 60

           inches or a t-shaped space with a 60 inch square minimum. This violation made it

           dangerous and difficult for Plaintiff to traverse from the parking lot to the interior

           of the Property.

  (vii)    Due to a policy of not having parking stops for the parking spaces directly in front

           of the exterior access route, cars routinely pull up all the way to the curb and the

           "nose" of the vehicle extends into the access route causing the exterior access

           route to routinely have clear widths below the minimum thirty-six (36") inch

           requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

           violation made it dangerous and difficult for Plaintiff to access exterior public

           features of the Property.

  (viii)   Due to a policy of not having parking stops for the parking spaces directly in front

           of the exterior access route, cars routinely pull up all the way to the curb and the

           "nose" of the vehicle extends into the access route as a result, in violation of

           section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

           designed so that parked cars and vans cannot obstruct the required clear width of

           adjacent accessible routes.




                                             9
Case 3:19-cv-00304-M Document 1 Filed 02/06/19                     Page 10 of 14 PageID 10


   (ix)    The Property lacks an accessible route from the sidewalk to the accessible

           entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

           violation made it difficult for Plaintiff to access the units of the Property.

   (x)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.

   RESTROOMS

   (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to locate accessible restroom facilities.

   (ii)    The actionable mechanism of the paper towel dispenser in the restroom is located

           outside the prescribed vertical reach ranges set forth in Section 308.2.1 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to safely utilize the restroom facilities.

   (iii)   Due to the position of the hand drying device, the restrooms have fixtures with

           inadequate clear floor space in violation of Sections 606.2, 603.2 and 604.3 of the

           2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

           individual to safely utilize the restroom facilities.

   (iv)    The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

           the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

           disabled individual to safely utilize the restroom facilities.

   (v)     The door hardware of the bathroom stalls have operable parts which require tight

           grasping, pinching or twisting of the wrist in violation of Section 309.4 of the




                                             10
   Case 3:19-cv-00304-M Document 1 Filed 02/06/19                    Page 11 of 14 PageID 11


                2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

                individual to utilize the restroom facilities.

       (vi)     The height of coat hook located in accessible restroom stall is above 48 (forty-

                eight) inches from the finished floor in violation of Section 308.2.1 of the 2010

                ADAAG standards. This made it difficult for Plaintiff and/or any disabled

                individual to utilize the restroom facilities.

       (vii)    The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

                are not insulated or configured to protect against contact in violation of Section

                606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

                any disabled individual to safely utilize the restroom facilities.

       35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Coffee House Cafe and

the Property.

       36.      Plaintiff requires an inspection Coffee House Cafe and the Property in order to

determine all of the discriminatory conditions present at Coffee House Cafe and the Property in

violation of the ADA.

       37.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.      All of the violations alleged herein are readily achievable to modify to bring

Coffee House Cafe and the Property into compliance with the ADA.

       39.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Coffee House Cafe and the Property is readily achievable



                                                  11
   Case 3:19-cv-00304-M Document 1 Filed 02/06/19                     Page 12 of 14 PageID 12


because the nature and cost of the modifications are relatively low.

       40.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Coffee House Cafe and the Property is readily achievable

because Defendants, COFFEE HOUSE CAFI MANAGEMENT, LLC and FONBERG REAL

ESTATE INVESTMENTS, LTD., has the financial resources to make the necessary

modifications.

       41.       Upon information and good faith belief, Coffee House Cafe and the Property have

been altered since 2010.

       42.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, COFFEE HOUSE CAFI MANAGEMENT, LLC and FONBERG REAL ESTATE

INVESTMENTS, LTD., is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at Coffee House Cafe and the Property, including those alleged herein.

       44.       Plaintiff’s requested relief serves the public interest.

       45.       The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, COFFEE HOUSE CAFI MANAGEMENT, LLC and FONBERG

REAL ESTATE INVESTMENTS, LTD.

       46.       Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, COFFEE HOUSE CAFI MANAGEMENT, LLC and FONBERG

REAL ESTATE INVESTMENTS, LTD., pursuant to 42 U.S.C. §§ 12188 and 12205.



                                                   12
   Case 3:19-cv-00304-M Document 1 Filed 02/06/19               Page 13 of 14 PageID 13


       47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, COFFEE

HOUSE CAFI MANAGEMENT, LLC and FONBERG REAL ESTATE INVESTMENTS,

LTD., to modify Coffee House Cafe and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, COFFEE HOUSE CAFI MANAGEMENT, LLC

              FONBERG REAL ESTATE INVESTMENTS, LTD., in violation of the ADA

              and ADAAG;

       (b)    That the Court find Defendant, FONBERG REAL ESTATE INVESTMENTS,

              LTD., in violation of the ADA and ADAAG

       (c)    That the Court issue a permanent injunction enjoining Defendants, COFFEE

              HOUSE CAFI MANAGEMENT, LLC and FONBERG REAL ESTATE

              INVESTMENTS, LTD., from continuing their discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, COFFEE HOUSE CAFI

              MANAGEMENT, LLC and FONBERG REAL ESTATE INVESTMENTS,

              LTD., to (i) remove the physical barriers to access and (ii) alter Coffee House

              Cafe and the Property to make it readily accessible to and useable by individuals

              with disabilities to the extent required by the ADA;

       (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

              and costs; and




                                              13
Case 3:19-cv-00304-M Document 1 Filed 02/06/19              Page 14 of 14 PageID 14


   (f)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: February 6, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                        /s/ Emil Lippe, Jr.
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       ANTHONY CAIRNS




                                          14
